UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8406


TOMMY BURGESS,

                  Petitioner - Appellant,

             v.

MCKITHER BODISON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:08-cv-02477-HFF)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished PER CURIAM OPINION.


Tommy Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tommy    Burgess      seeks       to    appeal       the    district          court’s

order accepting the recommendation of the magistrate judge and

dismissing       without         prejudice       his      28    U.S.C.          §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.               28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the          denial    of     a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)            (2006).         A

prisoner       satisfies           this        standard        by     demonstrating               that

reasonable       jurists         would     find       that     any     assessment            of     the

constitutional         claims      by     the    district        court     is       debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Burgess has

not     made    the    requisite          showing.             Accordingly,           we     deny    a

certificate       of    appealability            and      dismiss         the       appeal.          We

dispense       with     oral       argument       because        the      facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           DISMISSED

                                                 2